Case 5:20-cv-01194-PVC Document 19 Filed 02/24/21 Page 1 of 1 Page ID #:2571




  1
  2
                                                                 JS-6
  3
  4
  5
  6
  7
                          UNITED STATES DISTRICT COURT
  8
                        CENTRAL DISTRICT OF CALIFORNIA
  9
 10
 11
      JONI ELIZABETH HARRIS,                 ) Case No: 5:20-CV-01194-PVC
 12                                          )
                                             ) JUDGMENT
 13               Plaintiff                  )
                                             )
 14         v.                               )
                                             )
 15   ANDREW SAUL, Acting                    )
      Commissioner of Social Security,       )
 16                                          )
                  Defendant.                 )
 17
 18         Having approved the Stipulation To Voluntary Remand Pursuant To
 19   Sentence Four Of 42 U.S.C. § 405(g),
 20         IT IS ORDERED that judgment is entered in accordance with the Order Of
 21   Remand.
 22
 23   DATE: February 24, 2021
 24                                 HON. PEDRO V. CASTILLO
 25                                 United States Magistrate Judge

 26

                                             -1-
